Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/10/2019 and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Itou et al (US Patent Publication No. 2019/0202494 A1; hereinafter Itou) in view of Taniguchi et al  (US Patent Publication No. 2016/0114832; hereinafter Taniguchi).
Regarding claim 1, Itou teaches:
A vehicle control device that carries out driving support or automated driving of a self-vehicle, comprising: a steering controller that performs steering control on a manual operation by a driver or an automated operation by the vehicle control device (Itou: Figure 2, (entire figure, elements 17 and 10) provide for a vehicle control device along with a ‘steering controller’ and paragraph 0003 provides for automatic driving mode as well as manual operation mode);  
wherein the steering controller accepts steering input by a manual operation by the driver in addition to a system steering amount by the vehicle control device while steering control by the vehicle control device is performed, returns a predetermined reaction force to the manual operation upon accepting the steering input (Itou: Paragraph 0057 provides for “the manual steering controller 72 is input with the steering control amount 26 related to the steering device included in the manual driving control amount 37 output from the vehicle control device 17, the steering information 27 indicating the state of the steering device 6, and the vehicle state information 65. Herein, the steering control amount 26 input to the manual steering controller 72 is, for example, information such as a signal instructing the execution of the manual steering and a correction value in a case where it is necessary to correct the manual operation from the vehicle state”; Paragraph 0058 provides for “the manual steering controller 72 outputs manual steering torque information 74 for assisting steering input by the driver based on these pieces of input information”); and 
a second state where steering wheel grasping is unrequired [and] a first state where steering wheel grasping is required (Itou: Figure 9, elements S31 and S29 provide for automatic steering torque (second state) and manual steering torque (first state); Paragraph 0098 provides for “the manual operation contribution degree K is, for example, a value obtained by multiplying the driving operation reliability R by a certain gain and is calculated as a value to become a minimum value to 0 in a state where the driver releases the hands from the steering wheel 11 and to become a maximum value to 1 when the driver has reached the driving operation reliability Rth, in which the driver firmly grips the steering wheel 11 and is considered to be capable of manual driving. When this manual operation contribution degree K is obtained, the process proceeds to step S23” and paragraphs 0103 and 0104 provide for grasping is required (reliable manual driving) and grasping is not required (releasing hands or automated driving or unreliable driving)).
Since Itou does not explicitly teach makes the reaction force to the manual operation larger in a case where traveling is performed [in a second state where steering wheel grasping is unrequired, as compared with a case where traveling is performed in a first state where steering wheel grasping is required], Taniguchi (Steering Control) in a similar field of endeavor teaches makes the reaction force to the manual operation larger in a case where traveling is performed in [a second state where steering wheel grasping is unrequired, as compared with a case where traveling is performed in a first state where steering wheel grasping is required] (Taniguchi: Paragraph 0043 provides for “the steering reaction force characteristic corresponding to the self-aligning torque is offset in accordance with the lateral position in the direction in which the absolute value of the steering reaction force is increased, and inversion of the sign of the steering torque is suppressed when the driver has performed corrective steering that straddles the neutral position of the steering angle”; Paragraph 0045 provides for “the steering reaction force characteristic corresponding to the self-aligning torque is offset in accordance with the deviation margin time ( arrival time to the white line) in the direction in which the absolute value of the steering reaction force is increased, and inversion of the sign of the steering torque is suppressed when the driver has performed corrective steering that straddles the neutral position of the steering angle”; Paragraph 0046 provides for ”the steering reaction force characteristic corresponding to the self-aligning torque is offset in accordance with the curvature of the white line in the same sign direction as that of the self-aligning torque, the steering reaction force characteristic reducing the steering effort of the driver during cornering and suppressing a change in the held steering angle in relation to a change in the steering effort”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Steering Control System & Method of Itou with the techniques as explicitly described in Taniguchi such that the combined system and method of Itou and Taniguchi teaches [making] the reaction force to the manual operation larger in a case where traveling is performed in [a second state where steering wheel grasping is unrequired, as compared with a case where traveling is performed in a first state where steering wheel grasping is required]. One would have been motivated to make such a combination in order to provide better quality of service, improve stability of the vehicle in relation to the steering input of the driver, customer comfort during the ride, business position and maintain compliance with current industrial trends and practice (Taniguchi: Paragraph 0041 provides for improving stability of the vehicle).
Regarding claim 2, the rejection of claim 1 is incorporate. Itou in view of Taniguchi teaches:
The vehicle control device according to claim 1, wherein when an index value of the steering input exceeds a threshold, the reaction force is reduced (Taniguchi: Figure  20 (element P1) provides for reduce steering torque and figure 14 (element B) provides for steering angle—i.e. reaction force is reduced when steering input increases).
Regarding claim 3, the rejection of claims 1 and 2 are incorporate. Itou in view of Taniguchi teaches:
The vehicle control device according to claim 2, wherein the index value is a difference between the system steering amount and a steering amount of the steering input by the driver (Taniguchi: Figure 13 and paragraph 0076 and 0077 provide for the index value delta theta 1-2 and delta theta 1-4—which is equivalent to steering angle theta 2 and driver input theta 1).
Regarding claim 4, the rejection of claims 1 and 2 are incorporate. Itou in view of Taniguchi teaches:
The vehicle control device according to claim 2, wherein the threshold in the second state is set to be larger than the threshold in the first state (Taniguchi: Figure 13 (first state) and 14 (second state) provides for greater threshold in the second state vs. first state—i.e. delta theta 1-4 vs delta theta 1-2).
Regarding claim 5, the rejection of claims 1 and 2 are incorporate. Itou teaches:
The vehicle control device according to claim 2, wherein the threshold is changed based on at least either a state of the driver, or an operation state of another operation performed by the driver (Taniguchi: Paragraph 0078 provides for “because the amount of change in the steering angle in relation to the amount of change in the held steering torque thereby decreases as the curvature of the white line increases, the reduction amount [delta theta 1-4] of the steering angle is less than that of a conventional reduction amount [delta theta 1-2] even when the driver reduces the held steering torque to T4 and the reduction amount [delta T3-4] is the same as the conventional reduction [delta T1-2] shown in FIG. 13”).
Regarding claim 6, Itou teaches:
A vehicle control device that carries out driving support or automated driving of a self-vehicle, comprising: a steering controller that performs steering control on a manual operation by a driver or an automated operation by the vehicle control device (Itou: Figure 2, (entire figure, elements 17 and 10) provide for a vehicle control device along with a ‘steering controller’ and paragraph 0003 provides for automatic driving mode as well as manual operation mode);  
wherein the steering controller accepts steering input by a manual operation by the driver in addition to a system steering amount by the vehicle control device while steering control by the (Itou: Paragraph 0057 provides for “the manual steering controller 72 is input with the steering control amount 26 related to the steering device included in the manual driving control amount 37 output from the vehicle control device 17, the steering information 27 indicating the state of the steering device 6, and the vehicle state information 65. Herein, the steering control amount 26 input to the manual steering controller 72 is, for example, information such as a signal instructing the execution of the manual steering and a correction value in a case where it is necessary to correct the manual operation from the vehicle state”; Paragraph 0058 provides for “the manual steering controller 72 outputs manual steering torque information 74 for assisting steering input by the driver based on these pieces of input information”); and 
a second state where steering wheel grasping is unrequired [and] a first state where steering wheel grasping is required (Itou: Figure 9, elements S31 and S29 provide for automatic steering torque (second state) and manual steering torque (first state); Paragraph 0098 provides for “the manual operation contribution degree K is, for example, a value obtained by multiplying the driving operation reliability R by a certain gain and is calculated as a value to become a minimum value to 0 in a state where the driver releases the hands from the steering wheel 11 and to become a maximum value to 1 when the driver has reached the driving operation reliability Rth, in which the driver firmly grips the steering wheel 11 and is considered to be capable of manual driving. When this manual operation contribution degree K is obtained, the process proceeds to step S23” and paragraphs 0103 and 0104 provide for grasping is required (reliable manual driving) and grasping is not required (releasing hands or automated driving or unreliable driving)).
a second state where surroundings monitoring is unrequired [and] a case where traveling is performed in a first state where surroundings monitoring is required (Itou: Paragraph 0072 and claim 1 provides for an external world recognizing unit for recognizing an external environment of the vehicle—i.e. “"automatic driving mode" for automatically controlling at least an actuator of a steering device of the vehicle based on the position of the vehicle, the traveling state, and the external environment and a "manual driving mode" function for executing a "manual driving mode" controlling the actuator of the steering device based on operation of a driver”—wherein the monitoring the external environment is equivalent to (automatic mode—first state) and manual mode is second state;).
Since Itou does not explicitly teach makes the reaction force to the manual operation larger in a case where traveling is performed [in a second state where surroundings monitoring is unrequired, as compared with a case where traveling is performed in a first state where surroundings monitoring is required], Taniguchi (Steering Control) in a similar field of endeavor teaches makes the reaction force to the manual operation larger in a case where traveling is performed [in a second state where surroundings monitoring is unrequired, as compared with a case where traveling is performed in a first state where surroundings monitoring is required] (Taniguchi: Paragraph 0035 provides for “the image processing unit 21 recognizes a white line (travel path partition line) to the left and right of the travel lane by edge extraction or other image processing from the images of the travel path forward of the host vehicle captured by the camera 17”—environment monitoring; Paragraph 0043 provides for “the steering reaction force characteristic corresponding to the self-aligning torque is offset in accordance with the lateral position in the direction in which the absolute value of the steering reaction force is increased, and inversion of the sign of the steering torque is suppressed when the driver has performed corrective steering that straddles the neutral position of the steering angle”; Paragraph 0045 provides for “the steering reaction force characteristic corresponding to the self-aligning torque is offset in accordance with the deviation margin time ( arrival time to the white line) in the direction in which the absolute value of the steering reaction force is increased, and inversion of the sign of the steering torque is suppressed when the driver has performed corrective steering that straddles the neutral position of the steering angle”; Paragraph 0046 provides for ”the steering reaction force characteristic corresponding to the self-aligning torque is offset in accordance with the curvature of the white line in the same sign direction as that of the self-aligning torque, the steering reaction force characteristic reducing the steering effort of the driver during cornering and suppressing a change in the held steering angle in relation to a change in the steering effort”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Steering Control System & Method of Itou with the techniques as explicitly described in Taniguchi such that the combined system and method of Itou and Taniguchi teaches makes the reaction force to the manual operation larger in a case where traveling is performed [in a second state where surroundings monitoring is unrequired, as compared with a case where traveling is performed in a first state where surroundings monitoring is required]. One would have been motivated to make such a combination in order to provide better quality of service, improve stability of the vehicle in relation to the steering input of the driver, customer comfort during the ride, business position and maintain compliance with current industrial trends and practice (Taniguchi: Paragraph 0041 provides for improving stability of the vehicle).
Regarding claim 7, the rejection of claim 6 is incorporate. Itou teaches:
The vehicle control device according to claim 6, wherein when an index value of the steering input exceeds a threshold, the reaction force is reduced (Taniguchi: Figure  20 (element P1) provides for reduce steering torque and figure 14 (element B) provides for steering angle—i.e. reaction force is reduced when steering input increases).
Regarding claim 8, the rejection of claims 6 and 7 are incorporate. Itou teaches:
The vehicle control device according to claim 7, wherein the index value is a difference between the system steering amount and a steering amount of the steering input by the driver (Taniguchi: Figure 13 and paragraph 0076 and 0077 provide for the index value delta theta 1-2 and delta theta 1-4—which is equivalent to steering angle theta 2 and driver input theta 1).
Regarding claim 9, the rejection of claims 6 and 7 are incorporate. Itou teaches:
(Taniguchi: Figure 13 (first state) and 14 (second state) provides for greater threshold in the second state vs. first state—i.e. delta theta 1-4 vs delta theta 1-2).
Regarding claim 10, the rejection of claims 6 and 7 are incorporate. Itou teaches:
The vehicle control device according to claim 7, wherein the threshold is changed based on at least either a state of the driver, or an operation state of another operation performed by the driver (Taniguchi: Paragraph 0078 provides for “because the amount of change in the steering angle in relation to the amount of change in the held steering torque thereby decreases as the curvature of the white line increases, the reduction amount [delta theta 1-4] of the steering angle is less than that of a conventional reduction amount [delta theta 1-2] even when the driver reduces the held steering torque to T4 and the reduction amount [delta T3-4] is the same as the conventional reduction [delta T1-2] shown in FIG. 13”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—US Patent Publication 2018/0086341 A1 (lane keeping assist device assists a steer-by-wire vehicle to stay in a traveling lane. The lane keeping assist device controls the turning angle of the turning wheel using a first turning angle calculated to keep the vehicle in the traveling lane and using a second turning angle corresponding to the steering amount of the steering wheel).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571) 270-7924.  The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Tischi Balachandra/Examiner, Art Unit 3662 


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662